Smith, Judge.
Camp brought suit against United Family Life Insurance Co. on a contract issued to her late husband. A jury returned a verdict in her favor and United Family Life appeals, contending only that the trial court erred in its charge to the jury. Suffice it to say that the various elements of the charge were reasonably raised by the evidence, correctly stated the applicable law, and present no novel or unsettled points of law which would require extended discussion here. The judgment is affirmed.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.